
	
		I
		112th CONGRESS
		1st Session
		H. R. 3304
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Mr. Sablan (for
			 himself and Mr. Young of Alaska)
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To permit the Delegate from the Commonwealth of the
		  Northern Mariana Islands to designate depository libraries.
	
	
		1.Short titleThis Act may be cited as the
			 Northern Mariana Islands Federal
			 Depository Library Act.
		2.Designation of
			 depository libraries by the Delegate from the Commonwealth of the Northern
			 Mariana IslandsSection 1905
			 of title 44, United States Code, is amended—
			(1)in the first
			 sentence, by inserting by the Delegate from the Commonwealth of the
			 Northern Mariana Islands, after District of Columbia,;
			 and
			(2)in the last sentence, by inserting
			 the Delegate from the Commonwealth of the Northern Mariana Islands may
			 delegate two depository libraries in the Northern Mariana Islands,
			 after libraries in the District of Columbia,.
			
